Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figure on page 4 of the drawings is not numbered and does not have a description. The brief description of drawings does not include a description other than 1a,1b and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Guise on August 22, 2022.

The application has been amended as follows: 
Cancel  claim 9.
Claims 14-18 after “P63/m” insert a period - - . - - to end the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a dielectric composition comprising main phases and Ca-RE-Si-O segregation phases, wherein the main phases include a main component expressed by ABO3, "A" includes at least one selected from barium and calcium, "B" includes at least one selected from titanium and zirconium, "RE" represents at least one of rare earth elements, a molar ratio of (Si/Ca) is larger than one, provided that the molar ratio of (Si/Ca) is a molar ratio of silicon included in the Ca-RE-Si-O segregation phases to calcium included in the Ca-RE-Si-O segregation phases, a molar ratio of (Si/RE) is larger than one, provided that the molar ratio of (Si/RE) is a molar ratio of silicon included in the Ca-RE-Si-O segregation phases to the rare earth elements included in the Ca-RE-Si-O segregation phases, an average length of major axes of the Ca-RE-Si-O segregation phases is 1.30-2.80 times as large as an average particle size of the main phases, and an average length of minor axes of the Ca-RE-Si-O segregation phases is 0.21-0.48 times as large as an average particle size of the main phases.
JP 2002293617 teaches a dielectric with a segregated phase of Ca4Y6(SiO4) however fails to teach or suggest where the Si/Ca molar ration and the Si/RE molar ratio is larger than one. Also, the length of the major or minor axes is not taught.
Iguchi (20210183573; 11,267,571) teach a Ca-Zr-Si-O segregated phase.
Iguchi (20210179494) teaches a Ca-Si-P-O segregation phase.
Kai et al (20150036262) and Ariizumi et al (20220254569) teach a Y-Si segregated phase.
Kano et al (20180061572) teach a Mg-Y-Si segregation phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/22/2022